Title: To Thomas Jefferson from William Maury, 18 July 1821
From: Maury, William
To: Jefferson, Thomas


Dear Sir
Washington City
18th July 1821
Since I had the pleasure of seeing you, I have received from my Father letters, upon the subject of my letter to you from New Orleans in which he approves of the course I then adopted—But desires me to avoid any expression leading to an idea of his resigning “for, he adds, such an idea might possibly give birth to another. Viz that, from the Wear & Tear of years I ought to do so—Now this idea I did give to you (his resignation) & for that I now trouble you with this letter—He will write to you on the subject—With great esteem I have the Honor to be Your most obedient servantWilliam Maury